Order entered on June 6, 1969, granting plaintiff’s motion for temporary alimony, counsel fees and additional related relief, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of reducing temporary alimony to $250 a week, and the counsel fee to $2,500, and, as so modified, the order is affirmed, without costs or disbursements. Upon the facts presented the awards made by Special Term were excessive. Concur — Eager, J. P., Capozzoli, McGivern, Nunez and Bastow, JJ.